 

Exhibit 10.1

 

THE HOME DEPOT, INC.

 

1997 OMNIBUS STOCK INCENTIVE PLAN, AS AMENDED

 

 

1.             History and Purpose.  The Home Depot, Inc. Omnibus Stock
Incentive Plan (this Plan) is an amendment and restatement of The Home Depot,
Inc. 1991 Omnibus Stock Option Plan.  The purpose of this Plan is to attract and
retain employees and directors for The Home Depot, Inc. and its subsidiaries and
to provide such persons with incentives and rewards for superior performance.

 

2.             Definitions.  As used in this Plan, the following terms shall be
defined as set forth below:

 

“Award” means any Option, Stock Appreciation Right, Restricted Shares, Deferred
Shares, Performance Shares or Performance Unit.

 

“Base Price”  means the price to be used as the basis for determining the Spread
upon the exercise of a Freestanding Stock Appreciation Right.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the committee described in Section 4 of this Plan.

 

“Company” means The Home Depot, Inc., a Delaware corporation, or any successor
corporation.

 

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 8 of this Plan.

 

“Deferred Shares”  means an Award pursuant to Section 8 of this Plan of the
right to receive Shares at the end of a specified Deferral Period.

 

“Employee” means any person, including an officer, employed by the Company or a
Subsidiary.

 

“Fair Market Value” means the fair market value of the Shares as determined by
the Committee from time to time.  Unless otherwise determined by the Committee,
the fair market value shall be the closing price for the Shares reported on a
consolidated basis on the New York Stock Exchange on the relevant date or, if
there were no sales on such date, the closing price on the nearest preceding
date on which sales occurred.

 

“Freestanding Stock Appreciation Right” means a Stock Appreciation Right granted
pursuant to Section 6 of this Plan that is not granted in tandem with an Option
or similar right.

 

“Grant Date” means the date specified by the Committee on which a grant of an
Award shall become effective, which shall not be earlier than the date on which
the Committee takes action with respect thereto.

 

“Incentive Stock Options” means any Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code or any successor
provision.

 

“Nonemployee Director”  means a member of the Board who is not an Employee.

 

 

--------------------------------------------------------------------------------


 

“Nonqualified Stock Option” means an Option that is not intended to qualify as
an Incentive Stock Option.

 

“Option” means any option to purchase Shares granted under Section 5 of this
Plan.

 

“Optionee” means the person so designated in an agreement evidencing an
outstanding Option.

 

“Option Price” means the purchase price payable upon the exercise of an Option.

 

“Participant” means an Employee or Nonemployee Director who is selected by the
Committee to receive benefits under this Plan, provided that Nonemployee
Directors shall not be eligible to receive grants of Incentive Stock Options.

 

“Performance Objectives” means the performance objectives established pursuant
to this Plan for Participants who have received grants of Performance Shares or
Performance Units or, when so determined by the Committee, Deferred Shares or
Restricted Shares.  Performance Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or the Subsidiary, division, department or function
within the Company or Subsidiary in which the Participant is employed.  Any
Performance Objectives applicable to Awards to the extent that such an Award is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code shall be limited to specified levels of or increases in the Company’s
or Subsidiary’s return on equity, earnings per share, total earnings, earnings
growth, return on capital, return on assets, economic value added, earnings
before interest and taxes, sales growth, gross margin return on investment,
increase in the Fair Market Value of the Shares, share price (including, but not
limited to, growth measures and total shareholder return), net operating profit,
cash flow (including, but not limited to, operating cash flow and free cash
flow), cash flow return on investments (which equals net cash flow divided by
total capital), internal rate of return, increase in net present value or
expense targets.  Except in the case of such an Award intended to qualify under
Section 162(m) of the Code, if the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives unsuitable, the Committee may
modify such Performance Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.

 

“Performance Period” means a period of time established under Section 9 of this
Plan within which the Performance Objectives relating to a Performance Share,
Performance Unit, Deferred Shares or Restricted Shares are to be achieved.

 

“Performance Share” means a bookkeeping entry that records the equivalent of one
Share awarded pursuant to Section 9 of this Plan.

 

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Section 9 of this Plan.

 

“Predecessor Plan” means The Home Depot, Inc. 1991 Omnibus Stock Option Plan.

 

“Restricted Shares” mean Shares granted under Section 7 of this Plan subject to
a substantial risk of forfeiture.

 

“Shares” means shares of the Common Stock of the Company, $.05  par value, or
any security into which Shares may be converted by reason of any transaction or
event of the type referred to in Section 11 of this Plan.

 

2

--------------------------------------------------------------------------------


 

“Spread” means, in the case of a Freestanding Stock Appreciation Right, the
amount by which the Fair Market Value on the date when any such right is
exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Stock Appreciation Right, the amount by which the Fair Market Value on
the date when any such right is exercised exceeds the Option Price specified in
the related Option.

 

“Stock Appreciation Right” means a right granted under Section 6 of this Plan,
including a Freestanding Stock Appreciation Right or a Tandem Stock Appreciation
Right.

 

“Subsidiary” means a corporation or other entity (i) more than 50 percent of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (ii) which does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but more than 50 percent of whose
ownership interest (representing the right generally to make decisions for such
other entity) is, now or hereafter owned or controlled directly or indirectly by
the Company, provided that for purposes of determining whether any person may be
a Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation in which the Company owns or controls directly or
indirectly more than 50 percent of the total combined voting power represented
by all classes of stock issued by such corporation at the time of such grant.

 

“Tandem Stock Appreciation Right” means a Stock Appreciation Right granted
pursuant to Section 6 of this Plan that is granted in tandem with an Option or
any similar right granted under any other plan of the Company.

 

3.             Shares Available Under the Plan.

 

(a)           Subject to adjustment as provided in Section 11 of this Plan, the
number of Shares that may be (i) issued or transferred upon the exercise of
Options or Stock Appreciation Rights, (ii) awarded as Restricted Shares and
released from substantial risk of forfeiture, or (iii) issued or transferred in
payment of Deferred Shares or Performance Shares, on or after the effective date
specified in Section 17 shall not in the aggregate exceed (y) the number of
Shares then remaining available under the Predecessor Plan, plus (z) one-half
percent (1/2%) of the total number of issued Shares (including Treasury Shares)
as of the first day of each fiscal year of the Company that the Plan is in
effect.  The number of Shares available for issuance in any one fiscal year
shall be increased by any Shares available in prior fiscal years but not issued
in such fiscal years.  In no event, however, shall the number of Shares issued
upon the exercise of Incentive Stock Options exceed 50,000,000 Shares or the
number of Restricted Shares released from substantial risk of forfeiture exceed
5,000,000 Shares, subject to adjustment as provided in Section 11.  Such Shares
may be Shares of original issuance, Shares held in Treasury, or Shares that have
been reacquired by the Company.

 

(b)           Upon payment of the Option Price upon exercise of a Nonqualified
Stock Option by the transfer to the Company of Shares or upon satisfaction of
tax withholding obligations under the Plan by the transfer or relinquishment of
Shares, there shall be deemed to have been issued or transferred only the number
of Shares actually issued or transferred by the Company, less the number of
Shares so transferred or relinquished.  Upon the payment in cash of a benefit
provided by any Award under the Plan, any Shares that were subject to such Award
shall again be available for issuance or transfer under the Plan.

 

(c)           No Participant may receive Awards representing more than 1,000,000
Shares in any one calendar year.  In addition, the maximum number of Performance
Units that may be granted to a Participant in any one calendar year is
5,000,000.

 

                (d)           In addition to the foregoing limitations, the
number of Shares made subject to grants of (i) Restricted Shares with vesting
restrictions of less than three years if performance-based objectives or one
year if time-based objectives are established for the Performance Objectives or
(ii) Performance Shares that are not issued in lieu of a salary or cash bonus,
shall not exceed five percent (5%) of the Shares authorized for issuance under
the Plan.  This limitation shall be applied as of any date by taking into
account the

 

3

--------------------------------------------------------------------------------


 

number of Shares available to be made the subject of new Awards as of such date,
plus the number of Shares previously issued under the Plan and the number of
Shares subject to outstanding Awards as of such date.

 

4.             Administration of the Plan.  This Plan shall be administered by
one or more committees appointed by the Board.  The interpretation and
construction by the Committee of any provision of this Plan or of any agreement
or document evidencing the grant of any Award and any determination by the
Committee pursuant to any provision of this Plan or any such agreement,
notification or document, shall be final and conclusive.  No member of the
Committee shall be liable to any person for any such action taken or
determination made in good faith.

 

5.             Options.  The Committee may from time to time authorize grants to
Participants of options to purchase Shares upon such terms and conditions as the
Committee may determine in accordance with the following provisions:

 

(a)           Each grant shall specify the number of Shares to which it
pertains.

 

(b)           Each grant shall specify an Option Price per Share, which shall be
equal to or greater than the Fair Market Value on the Grant Date.

 

(c)           Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Company, (ii) nonforfeitable,
unrestricted Shares owned by the Optionee which have a value at the time of
exercise that is equal to the Option Price, (iii) any other legal consideration
that the Committee may deem appropriate, including without limitation any form
of consideration authorized under Section 5(d) below, on such basis as the
Committee may determine in accordance with this Plan, or (iv) any combination of
the foregoing.

 

(d)           On or after the Grant Date of any Option other than an Incentive
Stock Option, the Committee may determine that payment of the Option Price may
also be made in whole or in part in the form of Restricted Shares or other
Shares that are subject to risk of forfeiture or restrictions on transfer. 
Unless otherwise determined by the Committee, whenever any Option Price is paid
in whole or in part by means of any of the forms of consideration specified in
this Section 5(d), the Shares received by the Optionee upon the exercise of the
Options shall be subject to the same risks of forfeiture or restrictions on
transfer as those that applied to the consideration surrendered by the Optionee,
provided that such risks of forfeiture and restrictions on transfer shall apply
only to the same number of Shares received by the Optionee as applied to the
forfeitable or restricted Shares surrendered by the Optionee.

 

(e)           Any grant may provide for deferred payment of the Option Price
from the proceeds of sale through a bank or broker on the date of exercise of
some or all of the Shares to which the exercise relates.

 

(f)            On or after the Grant Date of any Option, the Committee may
provide for the automatic grant to the Optionee of a reload Option in the event
the Optionee surrenders Shares in satisfaction of the Option Price upon the
exercise of an Option as authorized under Sections 5(c) and (d) above.  Each
reload Option shall pertain to a number of Shares equal to the number of Shares
utilized by the Optionee to exercise the original Option.  Each reload Option
shall have an exercise price equal to Fair Market Value on the date it is
granted and shall expire on the stated exercise date of the original Option.

 

(g)           Each Option grant may specify a period of continuous employment of
the Optionee by the Company or any Subsidiary (or, in the case of a Nonemployee
Director, service on the Board) that is necessary before the Options or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of such rights in the event of a change in control of the
Company or other similar transaction or event.

 

4

--------------------------------------------------------------------------------


 

(h)           Options granted under this Plan may be Incentive Stock Options,
Nonqualified Stock Options or a combination of the foregoing, provided that only
Nonqualified Stock Options may be granted to Nonemployee Directors.  Each grant
shall specify whether (or the extent to which) the Option is an Incentive Stock
Option or a Nonqualified Stock Option.  Notwithstanding any such designation, to
the extent that the aggregate Fair Market Value of the Shares with respect to
which Options designated as Incentive Stock Options are exercisable for the
first time by an Optionee during any calendar year (under all plans of the
Company) exceeds $100,000, such Options shall be treated as Nonqualified Stock
Options.

 

(i)            No Option granted under this Plan may be exercised more than ten
years from the Grant Date.

 

(j)            Each grant shall be evidenced by an agreement delivered to and
accepted by the Optionee and containing such terms and provisions as the
Committee may determine consistent with this Plan.

 

6.             Stock Appreciation Rights.  The Committee may also authorize
grants to Participants of Stock Appreciation Rights.  A Stock Appreciation Right
is the right of the Participant to receive from the Company an amount, which
shall be determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right. 
Any grant of Stock Appreciation Rights under this Plan shall be upon such terms
and conditions as the Committee may determine in accordance with the following
provisions:

 

(a)           Any grant may specify that the amount payable upon the exercise of
a Stock Appreciation Right may be paid by the Company in cash, Shares or any
combination thereof and may (i) either grant to the Participant or reserve to
the Committee the right to elect among those alternatives or (ii) preclude the
right of the Participant to receive and the Company to issue Shares or other
equity securities in lieu of cash.

 

(b)           Any grant may specify that the amount payable upon the exercise of
a Stock Appreciation Right shall not exceed a maximum specified by the Committee
on the Grant Date.

 

(c)           Any grant may specify (i) a waiting period or periods before Stock
Appreciation Rights shall become exercisable and (ii) permissible dates or
periods on or during which Stock Appreciation Rights shall be exercisable.

 

(d)           Any grant may specify that a Stock Appreciation Right may be
exercised only in the event of a change in control of the Company or other
similar transaction or event.

 

(e)           On or after the Grant Date of any Stock Appreciation Rights, the
Committee may provide for the payment to the Participant of dividend equivalents
thereon in cash or Shares on a current, deferred or contingent basis.

 

(f)            Each grant shall be evidenced by an agreement delivered to and
accepted by the Optionee, which shall describe the subject Stock Appreciation
Rights, identify any related Options, state that the Stock Appreciation Rights
are subject to all of the terms and conditions of this Plan and contain such
other terms and provisions as the Committee may determine consistent with this
Plan.

 

(g)           Each grant of a Tandem Stock Appreciation Right shall provide that
such Tandem Stock Appreciation Right may be exercised only (i) at a time when
the related Option (or any similar right granted under any other plan of the
Company) is also exercisable and the Spread is positive; and (ii) by surrender
of the related Option (or such other right) for cancellation.

 

(h)           Regarding Freestanding Stock Appreciation Rights only:

 

(i)            Each grant shall specify in respect of each Freestanding Stock

 

5

--------------------------------------------------------------------------------


 

Appreciation Right a Base Price per Share, which shall be equal to or greater
than the Fair Market Value on the Grant Date;

 

(ii)           Successive grants may be made to the same Participant regardless
of whether any Freestanding Stock Appreciation Rights previously granted to such
Participant remain unexercised;

 

(iii)          Each grant shall specify the period or periods of continuous
employment of the Participant by the Company or any Subsidiary that are
necessary before the Freestanding Stock Appreciation Rights or installments
thereof shall become exercisable, and any grant may provide for the earlier
exercise of such rights in the event of a change in control of the Company or
other similar transaction or event; and

 

(iv)          No Freestanding Stock Appreciation Right granted under this Plan
may be exercised more than ten years from the Grant Date.

 

7.             Restricted Shares.  The Committee may also authorize grants to
Participants of Restricted Shares upon such terms and conditions as the
Committee may determine in accordance with the following provisions:

 

(a)           Each grant shall constitute an immediate transfer of the ownership
of Shares to the Participant in consideration of the performance of services,
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.

 

(b)           Each grant may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the Grant Date.

 

(c)           Each grant shall provide that the Restricted Shares covered
thereby shall be subject to a substantial risk of forfeiture within the meaning
of Section 83 of the Code for a period to be determined by the Committee on the
Grant Date, and any grant or sale may provide for the earlier termination of
such risk of forfeiture in the event of a change in control of the Company or
other similar transaction or event.

 

(d)           Unless otherwise determined by the Committee, an award of
Restricted Shares shall entitle the Participant to dividend, voting and other
ownership rights during the period for which such substantial risk of forfeiture
is to continue.

 

(e)           Each grant shall provide that, during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Grant Date.  Such restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.

 

(f)            Any grant or the vesting thereof may be further conditioned upon
the attainment of Performance Objectives established by the Committee in
accordance with the applicable provisions of Section 9 of this Plan regarding
Performance Shares and Performance Units.

 

(g)           Any grant may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in additional Shares, which may be subject to the same
restrictions as the underlying Award or such other restrictions as the Committee
may determine.

 

(h)           Each grant shall be evidenced by an agreement delivered to and
accepted by the Participant and containing such terms and provisions as the
Committee may determine consistent with this Plan.  Unless otherwise directed by
the Committee, all certificates representing Restricted Shares, together with a
stock power that shall be endorsed in blank by the Participant with respect to
such Shares, shall be

 

6

--------------------------------------------------------------------------------


 

held in custody by the Company until all restrictions thereon lapse.

 

8.             Deferred Shares.  The Committee may authorize grants of Deferred
Shares to Participants upon such terms and conditions as the Committee may
determine in accordance with the following provisions:

 

(a)           Each grant shall constitute the agreement by the Company to issue
or transfer Shares to the Participant in the future in consideration of the
performance of services, subject to the fulfillment during the Deferral Period
of such conditions as the Committee may specify.

 

(b)           Each grant may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the Grant Date.

 

(c)           Each grant shall provide that the Deferred Shares covered thereby
shall be subject to a Deferral Period, which shall be fixed by the Committee on
the Grant Date, and any grant or sale may provide for the earlier termination of
such period in the event of a change in control of the Company or other similar
transaction or event.

 

(d)           During the Deferral Period, the Participant shall not have any
right to transfer any rights under the subject Award, shall not have any rights
of ownership in the Deferred Shares and shall not have any right to vote such
shares, but the Committee may on or after the Grant Date authorize the payment
of dividend equivalents on such shares in cash or additional Shares on a
current, deferred or contingent basis.

 

(e)           Any grant or the vesting thereof may be further conditioned upon
the attainment of Performance Objectives established by the Committee in
accordance with the applicable provisions of Section 9 of this Plan regarding
Performance Shares and Performance Units.

 

(f)            Each grant shall be evidenced by an agreement delivered to and
accepted by the Participant and containing such terms and provisions as the
Committee may determine consistent with this Plan.

 

9.             Performance Shares and Performance Units.  The Committee may also
authorize grants of Performance Shares and Performance Units, which shall become
payable to the Participant upon the achievement of specified Performance
Objectives, upon such terms and conditions as the Committee may determine in
accordance with the following provisions:

 

(a)           Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which may be subject to adjustment to
reflect changes in compensation or other factors.

 

(b)           The Performance Period with respect to each Performance Share or
Performance Unit shall commence on the Grant Date and may be subject to earlier
termination in the event of a change in control of the Company or other similar
transaction or event.

 

(c)           Each grant shall specify the Performance Objectives that are to be
achieved by the Participant.

 

(d)           Each grant may specify in respect of the specified Performance
Objectives a minimum acceptable level of achievement below which no payment will
be made and may set forth a formula for determining the amount of any payment to
be made if performance is at or above such minimum acceptable level but falls
short of the maximum achievement of the specified Performance Objectives.

 

(e)           Each grant shall specify the time and manner of payment of
Performance Shares or Performance Units that shall have been earned, and any
grant may specify that any such amount may be

 

7

--------------------------------------------------------------------------------


 

paid by the Company in cash, Shares or any combination thereof and may either
grant to the Participant or reserve to the Committee the right to elect among
those alternatives.

 

(f)            Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Grant Date.  Any grant of Performance Units may specify that the amount
payable, or the number of Shares issued, with respect thereto may not exceed
maximums specified by the Committee on the Grant Date.

 

(g)           Any grant of Performance Shares may provide for the payment to the
Participant of dividend equivalents thereon in cash or additional Shares on a
current, deferred or contingent basis.

 

(h)           If provided in the terms of the grant, the Committee may adjust
Performance Objectives and the related minimum acceptable level of achievement
if, in the sole judgment of the Committee, events or transactions have occurred
after the Grant Date that are unrelated to the performance of the Participant
and result in distortion of the Performance Objectives or the related minimum
acceptable level of achievement.

 

(i)            Each grant shall be evidenced by an agreement delivered to and
accepted by the Participant, which shall state that the Performance Shares or
Performance Units are subject to all of the terms and conditions of this Plan
and such other terms and provisions as the Committee may determine consistent
with this Plan.

 

10.           Transferability.

 

(a)           Except as provided in Section 10(b), no Award granted under this
Plan shall be transferable by a Participant other than by will or the laws of
descent and distribution, and Options and Stock Appreciation Rights shall be
exercisable during a Participant’s lifetime only by the Participant or, in the
event of the Participant’s legal incapacity, by his guardian or legal
representative acting in a fiduciary capacity on behalf of the Participant under
state law.   Any attempt to transfer an Award in violation of this Plan shall
render such Award null and void.

 

(b)           The Committee may expressly provide in an Award agreement (or an
amendment to an Award agreement) that a Participant may transfer such Award
(other than an Incentive Stock Option), in whole or in part, to a spouse or
lineal descendant (a Family Member), a trust for the exclusive benefit of Family
Members, a partnership or other entity in which all the beneficial owners are
Family Members, or any other entity affiliated with the Participant that may be
approved by the Committee.  Subsequent transfers of Awards shall be prohibited
except in accordance with this Section 10(b).  All terms and conditions of the
Award, including provisions relating to the termination of the Participant’s
employment or service with the Company or a Subsidiary, shall continue to apply
following a transfer made in accordance with this Section 10(b).

 

(c)           Any Award made under this Plan may provide that all or any part of
the Shares that are (i) to be issued or transferred by the Company upon the
exercise of Options or Stock Appreciation Rights, upon the termination of the
Deferral Period applicable to Deferred Shares or upon payment under any grant of
Performance Shares or Performance Units, or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 7 of this Plan, shall be subject to further restrictions upon transfer.

 

11.           Adjustments.  The Committee may make or provide for such
adjustments in the (a) number of Shares covered by outstanding Options, Stock
Appreciation Rights, Deferred Shares, Restricted Shares and Performance Shares
granted hereunder, (b) prices per share applicable to such Options and Stock
Appreciation Rights, and (c) kind of Shares covered thereby, as the Committee in
its sole discretion may in good faith determine to be equitably required in
order to prevent dilution or enlargement of the rights of Participants that
otherwise would result from (x) any stock dividend, stock split, combination or
exchange of Shares, recapitalization or other change in the capital structure of
the Company, (y) any

 

8

--------------------------------------------------------------------------------


 

merger, consolidation, spin–off, spin–out, split–off, split–up, reorganization,
partial or complete liquidation or other distribution of assets (other than a
normal cash dividend), issuance of rights or warrants to purchase securities or
(z) any other corporate transaction or event having an effect similar to any of
the foregoing.  Moreover, in the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Awards under
this Plan such alternative consideration as it may in good faith determine to be
equitable under the circumstances and may require in connection therewith the
surrender of all Awards so replaced.  The Committee may also make or provide for
such adjustments in the number of Shares specified in Section 3 of this Plan as
the Committee in its sole discretion may in good faith determine to be
appropriate in order to reflect any transaction or event described in this
Section 11.

 

12.           Fractional Shares.  The Company shall not be required to issue any
fractional Shares pursuant to this Plan.  The Committee may provide for the
elimination of fractions or for the settlement thereof in cash.

 

13.           Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, it
shall be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of all such taxes required to be withheld.  At the
discretion of the Committee, such arrangements may include relinquishment of a
portion of such benefit.

 

14.           Certain Terminations of Employment, Hardship and Approved Leaves
of Absence.  Notwithstanding any other provision of this Plan to the contrary,
in the event of termination of employment by reason of death, disability, normal
retirement, early retirement with the consent of the Company or leave of absence
approved by the Company, or in the event of hardship or other special
circumstances, of a Participant who holds an Option or Stock Appreciation Right
that is not immediately and fully exercisable, any Restricted Shares as to which
the substantial risk of forfeiture or the prohibition or restriction on transfer
has not lapsed, any Deferred Shares as to which the Deferral Period is not
complete, any Performance Shares or Performance Units that have not been fully
earned, or any Shares that are subject to any transfer restriction pursuant to
Section 10(c) of this Plan, the Committee may in its sole discretion take any
action that it deems to be equitable under the circumstances or in the best
interests of the Company, including, without limitation, waiving or modifying
any limitation or requirement with respect to any Award under this Plan.

 

15.           Foreign Employees.  In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by the Company or any Subsidiary outside of the United States of
America, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom.  Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it may consider necessary or appropriate for such purposes
without thereby affecting the terms of this Plan as in effect for any other
purpose, provided that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms of this Plan, as then in effect, unless this Plan could have been amended
to eliminate such inconsistency without further approval by the Stockholders of
the Company.

 

16.           Amendments and Other Matters.

 

(a)           This Plan may be amended from time to time by the Board, but no
such amendment shall increase any of the limitations specified in Section 3 of
this Plan, other than to reflect an adjustment made in accordance with Section
11, without the further approval of the Stockholders of the Company.

 

(b)           With the concurrence of the affected Optionee, the Committee may
cancel any agreement evidencing Options or any other Award granted under this
Plan.  In the event of such cancellation, the Committee may authorize the
granting of new Options or other Awards hereunder, which

 

9

--------------------------------------------------------------------------------


 

may or may not cover the same number of Shares that had been the subject of the
prior Award, in such manner, at such Option Price and subject to such other
terms, conditions and discretions as would have been applicable under this Plan
had the canceled Options or other Award not been granted.

 

(c)           This Plan shall not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary and shall not interfere in any way with any right that the Company or
any Subsidiary would otherwise have to terminate any Participant’s employment or
other service at any time.

 

(d)           To the extent that any provision of this Plan would prevent any
Option that was intended to qualify under particular provisions of the Code from
so qualifying, such provision of this Plan shall be null and void with respect
to such Option, provided that such provision shall remain in effect with respect
to other Options, and there shall be no further effect on any provision of this
Plan.

 

17.           Effective Date and Stockholder Approval.  This Plan, as an
amendment and restatement of the Predecessor Plan, shall become effective upon
its approval by the Board, subject to approval by the Stockholders of the
Company at the next Annual Meeting of Stockholders.  The Committee may grant
Awards subject to the condition that this Plan shall have been approved by the
Stockholders of the Company.

 

18.           Termination.  This Plan shall terminate on February 27, 2007, and
no Award shall be granted after that date.

 

19.           Governing Law.  The validity, construction and effect of this Plan
and any Award hereunder will be determined in accordance with (i) the Delaware
General Corporation Law, and (ii) to the extent applicable, other laws
(including those governing contracts) of the State of Georgia.

 

 

10

--------------------------------------------------------------------------------